Filed 11/10/20 In re B.M. CA3
                                               NOT TO BE PUBLISHED

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 In re B.M., a Person Coming Under the Juvenile                                                C089116
 Court Law.

 SACRAMENTO COUNTY DEPARTMENT OF                                                   (Super. Ct. No. JD238208)
 CHILD, FAMILY, AND ADULT SERVICES,
                                                                                     ORDER DENYING
                    Plaintiff and Respondent,                                         PETITION FOR
                                                                                     REHEARING AND
           v.                                                                       MODIFYING OPINION

 M.H.,                                                                                  [NO CHANGE IN
                                                                                          JUDGMENT]
                    Defendant and Appellant.


         THE COURT:
         Appellant filed a petition for rehearing with this court. It is ordered that the
nonpublished opinion filed herein on October 20, 2020, be modified as follows:


         1. At page 18, modify subheading A to read “Sufficient Evidence to Support
                Finding of Detriment”:




                                                             1
2. Following the now modified subheading A on page 18, delete the first three full
   paragraphs and add the following:

        Grandmother contends there was insufficient evidence to support the
court’s finding that return of the minor to her custody would create a
substantial risk of detriment to the minor’s safety, protection, or physical or
emotional well-being within the meaning of section 366.22, subdivision (a).
We disagree.
        As relevant here, at the 18-month review hearing, the juvenile court
must return the minor to the custody of the guardian unless it determines,
by a preponderance of the evidence, that return of the minor would create a
substantial risk of detriment to the minor’s safety, protection, or physical or
emotional well-being. (§ 366.22, subd. (a)(1).) “The social worker shall
have the burden of establishing that detriment.” (Ibid.)
        “In evaluating detriment, the juvenile court must consider the extent
to which the [guardian] participated in reunification services. [Citations.]
The court must also consider the efforts or progress the [guardian] has
made toward eliminating the conditions that led to the child’s out-of-home
placement. [Citations.]” (In re Yvonne W. (2008) 165 Cal.App.4th 1394,
1400 (Yvonne W.).) Yet, simply complying with the reunification plan by
attending the required therapy sessions and parenting classes, and visiting
the child does not guarantee return of the child. (In re Dustin R. (1997)
54 Cal.App.4th 1131, 1143; In re Joseph B. (1996) 42 Cal.App.4th 890,
899-901.) While compliance with the plan is a pertinent consideration, it is
not the sole concern for the juvenile court, nor is it determinative. (In re
Dustin R., supra, at pp. 1139-1140; In re Joseph B., supra, at pp. 899-901.)
The detriment justifying continued removal need not be the same as the
initial detriment. The focus of the decision whether to return the child to
the guardian’s custody depends on the effect that action would have on the
physical or emotional well-being of the child at the time of the review
hearing. (In re Joseph B., supra, at p. 899.) “[I]f returning the child will
create a substantial risk of detriment to his or her physical or emotional
well-being [citations], placement must continue regardless of whether that
detriment mirrors the harm which had required the child’s removal from
[the guardian’s] custody.” (Id. at p. 900.)
        We review the juvenile court’s finding of substantial risk of
detriment for substantial evidence. (Yvonne W., supra, 165 Cal.App.4th at
pp. 1400-1401.) “In reviewing the sufficiency of the evidence on appeal,
we look to the entire record to determine whether there is substantial
evidence to support the findings of the juvenile court. We do not pass
judgment on the credibility of witnesses, attempt to resolve conflicts in the
evidence, or determine where the weight of the evidence lies. Rather, we


                                      2
      draw all reasonable inferences in support of the findings, view the record in
      the light most favorable to the juvenile court’s order, and affirm the order
      even if there is other evidence that would support a contrary
      finding. [Citation.] . . . The appellant has the burden of showing that there
      is no evidence of a sufficiently substantial nature to support the order.”
      (In re Cole C. (2009) 174 Cal.App.4th 900, 915-916, italics added.)

      3. At page 18, modify the first sentence of the fourth paragraph that reads “Here,
         there is ample evidence to support the court’s order of removal” so that it
         reads:

             Here, there is ample evidence to support the court’s finding of detriment.

      4. At page 19, modify the last sentence of the second full paragraph that reads
         “There is sufficient evidence to support the court’s findings regarding
         removal” so that it reads:
             There is sufficient evidence to support the court’s finding of detriment.


      5. At page 22, modify the sentence making up the second full paragraph that
         reads “The court’s removal order was supported by substantial evidence” so
         that it reads:
             The court’s order was supported by substantial evidence.

      There is no change in the judgment. Appellant’s petition for rehearing is denied.


BY THE COURT:
/S/

MAURO, Acting P. J.

/S/

MURRAY, J.



                                            3
/S/

RENNER, J.




             4
Filed 10/20/20 In re B.M. CA3 (unmodified opinion)
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



    In re B.M., a Person Coming Under the Juvenile                                             C089116
    Court Law.

    SACRAMENTO COUNTY DEPARTMENT OF                                                (Super. Ct. No. JD238208)
    CHILD, FAMILY, AND ADULT SERVICES,

                    Plaintiff and Respondent,

             v.

    M.H.,

                    Defendant and Appellant.



            M.H., paternal grandmother of the minor (grandmother), appeals from the juvenile
court’s order terminating her reunification services and continuing the minor in out-of-
home placement. (Welf & Inst. Code, §§ 336.22, 395.)1 We will affirm the juvenile
court’s orders.




1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                                   I. BACKGROUND
       The six-year-old minor came to the attention of the Sacramento County
Department of Child, Family, and Adult Services (Department), Child Protective
Services (CPS), in April 2017 when a mandated reporter alleged that grandmother, the
legal guardian of the minor and the minor’s twin sibling, N.M., physically assaulted the
minor and N.M., leaving the minor with a bloody nose and scratches on his body.2 The
minor initially claimed the injuries were the result of abuse by his uncle, his father, and
grandmother. It was also reported that the minor, who has an intellectual disability, only
attended school sporadically and missed 32 days of school in a six-month period, his
grandmother refused to attend his individualized education plan (IEP) meetings or sign
IEP documents necessary for his education, and the minor was routinely transported
home after school but there was no one to meet him.
       Social worker Jones made several unannounced visits to grandmother’s address to
speak with grandmother and the minor in person, and attempted to contact grandmother
by telephone, all without success. On May 18, 2017, the social worker interviewed the
minor at school, at which time the minor informed her that grandmother “ ‘whoops me all
the time with a belt’ ” and showed her what appeared to be scratches on his torso and
face. Given the minor’s intellectual disability, he was unable to disclose with detail who
inflicted the injuries. The minor eventually became distracted and refused to continue the
interview. The same day, the minor’s elementary school teacher reported that the minor
had missed 38 days of school since October 2016, the school had “extreme difficulty”
contacting grandmother who “hangs up on staff and refuses to come to the door” when
attempts were made to meet with her in person, and grandmother refused to sign the
minor’s IEP paperwork.



2  N.M. is not a party to this appeal and will only be mentioned where relevant to the
issues raised by grandmother.

                                              2
       The Department set an in-person meeting with grandmother for June 12, 2017, and
sent her a certified letter to that effect 10 days prior to the meeting. Grandmother neither
responded to the letter nor attended the meeting. Thereafter, the elementary school
teacher reported the minor had not been at school for more than a week.
       On June 16, 2017, after attempting unsuccessfully to contact grandmother, the
social worker requested assistance from the police department to complete a welfare
check at grandmother’s home. Officer Vito reported that grandmother’s family was
hostile toward him and other officers and refused to allow them to see the minor or his
sibling. Two hours later, Officer Vito completed a parole sweep of grandmother’s home
and found the minor and N.M. with marks and bruises on their bodies. The minor had a
bloody nose. When asked how he came to have a bloody nose, the minor pointed to
grandmother and said, “ ‘mom did it.’ ” N.M. told Officer Vito that the minor missed the
school bus and “ ‘got a whooping for it.’ ” The minor and N.M. were taken into
protective custody. Officer Vito informed the social worker that there were other
children in the home ranging in age from 10 years to 16 years old, all of whom were
grandmother’s biological children. None of those children showed signs of abuse.
       The Department filed a dependency petition on behalf of the minor pursuant to
section 300, subdivisions (a) and (b), alleging ongoing physical abuse by grandmother
resulting in visible injuries, and failure by grandmother to respond to the minor’s
educational needs by refusing to attend IEP meetings for the minor or sign the minor’s
IEP documentation.
       On June 22, 2017, the juvenile court ordered the minor detained in out-of-home
placement, limited grandmother’s developmental and educational rights as to the minor,
and appointed the parents as temporary developmental and educational rights holders and
ordered reunification services for grandmother.
       On August 15, 2017, the Department filed a first amended petition: (1) striking
the physical abuse allegation (§ 300, subd. (a)), modifying the failure to protect allegation

                                             3
(§ 300, subd. (b)) to include an allegation that grandmother left the minor and N.M. with
inadequate caregivers who were incapable of supervising and protecting them (i.e., their
nine-year-old aunt, M., who reportedly placed the minor on a hot stove resulting in an
injury to his back thigh); and (2) adding an allegation pursuant to section 300,
subdivision (c) that the minor was at risk of serious emotional harm due to grandmother’s
failure and refusal to provide the minor with medical, behavioral, and mental health care
necessary to address his special needs and her failure to provide the minor with adequate
care, supervision, and protection.
       The Department filed a motion to terminate grandmother’s guardianship of the
minor and N.M.
       At the jurisdiction/disposition hearing on September 12, 2017, the Department
withdrew its motion to terminate the guardianship. All parties submitted on jurisdiction.
Grandmother, with the assistance of counsel, signed and filed a waiver of rights
indicating she read the amended petition, she understood it, and she submitted on the
basis of the social worker’s report. After finding grandmother made a knowing,
intelligent, and voluntary waiver of rights, the court sustained the allegations in the
amended petition. The minor and N.M. were removed from grandmother’s custody. The
court ordered reunification services for grandmother.
       The Department’s March 9, 2018 pre-permanency review report recommended
continued out-of-home placement for the minor and N.M. and continued services for
grandmother and the parents. 3 Grandmother’s case plan required her to participate in
specialized parenting education, anger management, individual counseling, and conjoint
counseling with the minor, as confirmed by the services letter signed by grandmother on



3 The March 9, 2018 report erroneously stated the section 300, subdivision (a) allegation
had been sustained, but correctly noted the minor and N.M. were dependents of the
juvenile court pursuant to subdivision (b) of that section.

                                              4
August 15, 2017. The plan was modified by the court on September 12, 2017, to specify
that the parenting education program should be for special needs children. The
Department noted that contacting grandmother proved to be challenging for several
months, but eventually grandmother began to respond to voicemail messages and meet
with the social worker monthly.
         Social worker Ralph initially requested authorization on behalf of grandmother for
specialized parenting education for children with special needs through Strategies for
Change. However, the request was denied and Ralph was directed to find other
specialized parenting classes within the community. She found several potential
programs but was advised those services did not provide the required specialized
parenting classes. Ralph resubmitted the initial request for Strategies for Change, which
was authorized on October 24, 2017. Grandmother was instructed to coordinate
scheduling of the parenting classes with the parents’ schedule. When the parents failed to
respond, Ralph informed grandmother that another request for authorization would be
submitted so that grandmother could attend specialized parenting education sessions
alone.
         Grandmother completed all 12 sessions of her anger management program at
Cornerstone Recovery, Inc. on December 15, 2017. However, staff at Cornerstone
reported that grandmother denied having anger issues and questioned why she should
participate in the program. Grandmother received counseling on assertive
communication, which included skills grandmother claimed she already possessed. She
also received nonaggressive coping skills, which grandmother stated she would use if she
found herself “being stressed out by her grandchildren and/or other family members.”
         Pursuant to grandmother’s request that she be allowed to complete anger
management before beginning individual counseling, the Department delayed submitting
the request for authorization for counseling until January 9, 2018. Grandmother
completed her initial intake and reported she had completed three individual counseling

                                              5
sessions. However, on February 14, 2018, the counselor reported that grandmother failed
to show up for three sessions and was removed from the calendar and placed on a wait
list. Based on grandmother’s failure to participate in individual counseling, the
Department concluded it was not appropriate to begin conjoint counseling with the
minor.
         Grandmother reportedly participated in weekly supervised visits with the minor
and N.M.
         The Department assessed the risk of returning the minor to grandmother as high
due to grandmother’s failure to participate in or complete services, her inconsistent
visitation, and her continued minimization and refusal to acknowledge responsibility for
the minor’s removal. The Department recommended an additional six months of
services.
         At the April 10, 2018 pre-permanency hearing, all parties submitted on the
Department’s report and recommendations.
         In its July 27, 2018 permanency report, the Department recommended that the
court terminate services to grandmother and the parents, set the matter for a section
366.26 hearing, and identify adoption or legal guardianship as the appropriate permanent
plan.4 Grandmother’s participation in services continued to be inconsistent, as
demonstrated by her failure to respond to her individual counseling therapist since April
2018. Her visitation was becoming more consistent, but there continued to be
occurrences of grandmother’s failure to confirm visits resulting in cancellations. The
Department concluded that the risk of returning the minor to grandmother continued to be
high due to grandmother’s continued failure to complete services, her inconsistent



4  The July 27, 2018 report again erroneously stated the section 300, subdivision (a)
allegation had been sustained, but correctly noted the minor and N.M. were dependents of
the juvenile court pursuant to subdivision (b) of that section.

                                              6
visitation, and her continued minimization and refusal to acknowledge responsibility for
the minor’s removal.
       On August 14, 2018, the Department filed a second motion to terminate
guardianship. However, the Department withdrew the motion on August 28, 2018,
stating it believed the section 366.21 factors could be met in order to continue services to
grandmother.
       On August 31, 2018, the Department filed an addendum report regarding
grandmother’s progress in services. It was reported that Ralph was unable to obtain
another authorization for specialized parenting education through Strategies for Change
due to a staffing change. Thereafter, she referred grandmother to Birth and Beyond and,
when grandmother reported she was having difficulty finding an appropriate course there,
referred her to a nurturing parent program (for children aged zero to five) with a different
provider, scheduled to begin on August 6, 2018. However, grandmother decided against
the zero-to-five age class “because it was two times a week” and instead opted for the
school-aged class held once a week on Saturdays. She reportedly completed eight
sessions of the school-aged parenting class.
       Grandmother eventually completed all six remaining sessions of individual
counseling within a matter of days on the eve of the September 4, 2018 review hearing.
However, the Department recommended an additional course of individual counseling,
concluding that rushing to complete the therapy component of her case plan before the
hearing did not allow time for the therapist to work with grandmother and provide her
with the support and guidance needed to develop the skills and insight necessary to
successfully parent the minor. The Department also reported grandmother’s visitation
had historically been inconsistent and therefore remained supervised. However,
grandmother’s participation had significantly improved since August 2018, and the
Department transitioned her to observed visits. The Department recommended an
additional six months of services.

                                               7
12-Month Review Hearing
       The contested permanency hearing concluded on September 20, 2018. The court
found grandmother failed to make substantive progress in services and failed to recognize
the issues that led to removal of the minor or address what changes were necessary for
return of the minor to her home. The court noted that grandmother’s testimony
demonstrated that grandmother disputed jurisdiction, blamed others for her predicament,
and persisted in claiming the allegations against her were untrue despite having signed a
waiver as to jurisdiction. Regarding the allegations related to the minor’s schooling and
IEP, grandmother minimized those issues and, when asked about meeting the special
needs of the minor and N.M., grandmother stated she “did not even know” the minor’s
special needs were an issue. As a result of grandmother’s failure to comply with the
minor’s IEP and ensure the necessary documentation was current, the minor did not
receive the supportive services provided for his mental, physical, social, emotional, and
behavioral needs, and engaged in self-harming behavior and aggressive behavior that
included yelling, hitting, punching, and kicking N.M. and others. The court also found
grandmother minimized or outright denied the subdivision (b) allegations and maintained
there was no risk of harm in her home despite that she provided no evidence of how
grandmother intended to protect the minor and N.M. from the conduct of the aunt who
injured the minor by reportedly placing him on a hot stove. The court concluded return
of the minor to grandmother was not appropriate.
       With regard to services, the court noted that the delay in individual counseling was
due in part to grandmother’s request that she only be required to complete one service at
a time, and the fact that when she did begin counseling, her participation was
inconsistent, and she left the Strategies for Change program earlier than anticipated. The
delay was also attributable to the social worker, who was unaware that the court did not
sustain the allegations of physical abuse by grandmother and erroneously designed a case
plan for grandmother believing the court found those allegations true. The error resulted

                                             8
in a delay in providing services specifically tailored to address the issues that led to
removal of the minor. Then, once counseling began, grandmother was provided six
sessions in the span of three days. The court found the individual counseling provided to
grandmother was not reasonable, as demonstrated by grandmother’s testimony that she
still did not understand why the minor and N.M. were removed from her care. While
grandmother was referred to the proper parenting class late in the case, she failed to
engage in the recommended services and decided other classes were more appropriate or
convenient. The court found the Department made all reasonable efforts regarding
visitation, while grandmother failed to engage in regular visits or take advantage of her
time with the minor and N.M. However, the Department failed to include grandmother in
any child family team meetings.
       The court concluded the Department did not provide reasonable services, found
grandmother’s progress in services was minimal, and continued services for an additional
six months. The court ordered grandmother to comply with the case plan, which “shall
include individual counseling to address the issues that led to the children’s removal” and
“be specific in regard to the parenting deficits that were demonstrated,” but not to include
conjoint counseling unless and until grandmother demonstrated insight into the
conditions that led to removal and articulated her responsibility in that regard. The court
further ordered that grandmother be advised of and encouraged to participate in services
provided to the minor and N.M. and be given the opportunity to participate in child
family team meetings, and that visitation should not be unsupervised until grandmother
demonstrated significant progress on the issue of failure to protect the minor and N.M.
Finally, the court admonished grandmother to regularly communicate with the
Department and attend every visit available to her on a consistent basis.
18-Month Review Report and Addenda
       The Department’s 18-month review report, filed November 30, 2018, repeated its
early error by stating again that the section 300, subdivision (a) allegation had been

                                              9
sustained. The report correctly noted the minor and N.M. were dependents of the
juvenile court pursuant to subdivision (b) of that section.
       The Department filed an addendum report on January 14, 2019. Grandmother
reportedly completed her parenting program, attended and participated in all child family
team meetings, and participated in five therapeutic visits with the minor and his
behavioral specialist. She demonstrated the ability to initiate a setting with structure,
limits, and consistent behavioral expectations for the minor, and provide him with
assertive redirection and guidance in a nurturing manner as needed. The WRAP-around
facilitator opined that grandmother’s level of engagement showed promise for continued
growth in understanding the minor’s behavioral needs and how to address them.
       The report also included a counseling report written by Rajeshwari Prasad. Prasad
reported grandmother’s prognosis was “poor,” stating she made minimal progress in
sessions and demonstrated a lack of accountability and insight regarding the reasons for
CPS’s involvement in the matter. Prasad noted grandmother’s engagement in counseling
sessions consisted of blaming others for CPS’s continued involvement with the family
rather than taking accountability for her actions, greatly hindering her progress in
treatment. Prasad concluded that, without grandmother recognizing and taking
responsibility for her part in the case, the “risk for similar incidents to recur remains
high.” Prasad did not recommend additional counseling to improve grandmother’s
parenting skills and protective capacity, as grandmother stated she wanted grief
counseling to address the loss of the children from her care.
       In light of Prasad’s conclusions, the Department expressed “significant concerns”
regarding grandmother’s lack of insight or willingness or ability to ameliorate the issues
resulting in removal of the minor and N.M. After 18 months of services, grandmother
continued to assert that there were no issues, past or present, with her parenting skills, her
disciplinary practices, or her supervision of the minor and N.M. She repeatedly insisted
CPS lied about every allegation in the amended petition and steadfastly denied the

                                              10
veracity of those allegations, despite that the petition was sustained. The Department
noted the minor and N.M. were young children with significant special needs who would
undoubtedly require considerable support and intervention in the future. Grandmother’s
lack of acknowledgement or significant progress throughout the case raised concerns
about her ability to provide the minor and N.M. with the skilled parenting necessary for
them to achieve their full potential.
       The Department reported the minor was placed in a short-term residential
therapeutic facility where his “significant behavioral and mental health needs [were]
being addressed.” Because the minor continued to require a higher level of care, he was
not yet ready to transition to a foster home, and there was no identified person willing or
able to provide a permanent home for him. The Department recommended the minor
remain in his current placement with a goal of adoption.
Contested 18-Month Review Hearing
       The contested 18-month review hearing commenced on January 15, 2019, and
continued for a number of days throughout February and March 2019.
       WRAP Facilitator Laura Morris testified that grandmother regularly attended child
family team meetings and was open to suggestions from the WRAP team. Morris
testified that social worker Ralph was present at child family team meetings to engage
grandmother in and provide information about her case plan.
       WRAP Family Specialist Jessica Chan testified she was involved in child family
team meetings with grandmother, who was receptive to suggestions and very cooperative.
Chan testified that grandmother occasionally told the WRAP team she was confused
about what she was supposed to do in order to get the minor back. Chan further testified
that social worker Ralph was, at times, confrontational and seemed irritated that services
were not being met in a timely manner with respect to grandmother’s case plan.
       Social Worker Sandra Ralph testified she was present at some of the child family
team meetings involving grandmother, who seemed engaged with the minor. Ralph

                                             11
testified that the WRAP team felt grandmother was showing signs of progressing with
skills and moving in a positive direction. Ralph discussed with grandmother what was
required of grandmother as part of her case plan, as did the WRAP facilitator. In
particular, Ralph discussed with grandmother why she needed to complete a second
round of individual counseling and a second parenting class. They often talked about
what was required of grandmother from her case plan, and what was expected with
regard to her progress in services in order to move onto the next step of conjoint
counseling and unsupervised visits. Ralph also spoke with grandmother about utilizing a
cultural broker, something grandmother was not interested in doing.
       Ralph testified that, over the course of a year and a half, grandmother repeatedly
raised complaints about the minor’s removal, arguing the responding officer bribed the
minor to say grandmother hit him. When asked why her recommendation to return the
minor to grandmother changed following the December 2018 report, Ralph explained that
she received Prasad’s report about grandmother’s individual counseling that indicated
grandmother’s lack of progress and accountability and Prasad’s concern that there was
still a risk to the minor. Ralph agreed that grandmother had been unable to progress past
her opinion of what happened the night the minor was removed.
       Ralph further testified she referred grandmother to individual counseling
immediately after the September 2018 hearing. The referral stated the goal was for
grandmother to make significant progress in demonstrating her insight and
acknowledgement of her role in the minor’s removal and understand how her actions
contributed to the case. Therapists determined the details of the goal by reviewing the
jurisdiction/disposition report and through a conversation with the referring social
worker. Ralph believed Prasad received the jurisdiction/disposition report, as referenced
in Prasad’s report, and Ralph might have had conversations with Prasad or Prasad’s
supervisor, April Hayes, concerning the specific case plan objectives.



                                            12
       Therapeutic Counselor Rajeshwari Prasad testified she provided 10 sessions of
therapeutic counseling to grandmother. In preparation for counseling, Prasad reviewed
the jurisdiction/disposition report and the August 7, 2018 permanency report. Prasad
testified she believed the allegation of physical abuse was substantiated, as was the
allegation of failure to protect. With regard to the physical abuse allegation, it was
Prasad’s understanding that N.M. had scratches on her and a bloody nose, and the minor
had burn marks on his buttocks. She based that understanding on what was in the reports
provided to her. Grandmother’s denial of personally inflicting physical abuse on the
minor and N.M. formed part of the basis for Prasad’s conclusion that she failed to make
progress and continued to pose a risk of harm to the children. Prasad operated on the
belief and understanding that grandmother physically abused the minor and N.M.
       With regard to grandmother’s complaint that Prasad was on her cell phone during
counseling sessions with grandmother, Prasad testified she did have her cell phone with
her during sessions and occasionally checked the phone for scheduling updates. She
noted that therapists were advised to have their phones with them at all times for safety
reasons. She denied ever rolling her eyes or displaying negative behavior while in
sessions with grandmother.
       Prasad stated she believed grandmother would continue to have challenges
meeting the minor’s basic emotional needs, providing for him, and advocating for his
needs in school. During counseling sessions, grandmother claimed social worker Ralph
was disrespectful to her and missed monthly appointments with her, and that the minor’s
group home was responsible for physical injuries to the minor.
       When asked what she did to help grandmother develop methods for dealing with
stress and the responsibility of parenting two children with special needs, Prasad testified
she talked with grandmother about using relaxation techniques such as deep breathing
and guided imagery, all of which grandmother was responsive to. Prasad repeatedly
mentioned to grandmother her observation that grandmother was blaming others and

                                             13
asked her to focus her attention on herself and be more reflective. Prasad testified that
grandmother continued to be in denial about how her actions led to CPS involvement and
grandmother claimed the jurisdiction/disposition report was “all lies.” Grandmother did
not acknowledge any issues with her parenting, telling Prasad, “[M]y parenting is the
bomb. There are no problems with my parenting. All my children, they have good jobs.
I have two children who are teachers. One is a nurse at Kaiser.” Regarding the incident
when the minor was burned, grandmother told Prasad, “CPS wants me to admit to
something I didn’t do[.] I’m not going to do that.” Grandmother claimed the minor’s
injury to his buttock was the result of climbing out a window and cutting himself on the
windowsill. She did not believe the minor’s nine-year-old aunt, M., put him on the stove
and caused the burn and maintained M. never harmed the minor or N.M. She also
claimed she was always present with the children and never left them unsupervised.
However, when Prasad asked what she would do differently, grandmother said she would
never leave the children unsupervised. Grandmother felt CPS had an issue with her work
schedule and said, “[A]pparently my working has been a problem for CPS. I will have to
supervise [the children] more. I won’t go anywhere.”
       Prasad testified that grandmother said she felt she had no issues with her ability to
protect the minor and claimed she was an overly protective parent, telling Prasad, “I’m
what they call a helicopter mom.” Prasad discussed the report with grandmother and
tried to impress upon her that there was a pattern of leaving the children in situations that
exposed them to risk, and it was grandmother’s responsibility to protect them.
       Prasad further testified that grandmother acknowledged the minor and N.M. had
special needs and said they required extra care and patience, but because they were
developmentally delayed, they needed more of her attention. When Prasad asked about
the minor’s IEP, grandmother said she missed only one IEP meeting. Grandmother
agreed the minor missed 38 days of school, but claimed the absences were due to the
teacher’s request that grandmother keep the minor home because he had severe

                                             14
behavioral issues in class. Grandmother felt she was meeting the minor’s educational
needs and denied ever refusing to attend IEP meetings. She claimed any delay in signing
the minor’s IEP paperwork was the result of the minor not providing her with the
paperwork.
        Regarding medical neglect, Prasad testified the grandmother blamed the biological
mother for neglecting the minor and N.M. and using drugs while pregnant.
        Prasad did not believe grandmother made any progress regarding her protective
capacity toward the minor and N.M. She felt grandmother blamed others and lacked the
ability to evaluate her own behavior and understand how she contributed to the need for
CPS involvement with the children. Prasad believed that, even without the physical
abuse allegations, there would be a risk to the minor and N.M. in the future based on
grandmother’s lack of progress and insight. Prasad had concerns regarding
grandmother’s ability to be a caregiver to children with special needs, such as the minor
and N.M., given grandmother’s lack of insight and denials.
        Grandmother testified and confirmed she told Prasad the jurisdiction/disposition
report was all lies. She testified she told Prasad she always kept an eye on her children
and there was never a lack of supervision. She also told Prasad there were no issues with
her parenting and she has always been “very overprotective.” She stated she never left
the minor or N.M. alone with their aunt, and the minor was never burned on the stove.
She denied any lack of supervision of either the minor or N.M., or any failure to protect
them.
        Grandmother admitted the minor “had a lot of days missing from school,” but
denied telling Prasad it was the teacher’s fault. She testified there was only one day
when the teacher instructed her to keep the minor home from school. She claimed the
minor’s father was responsible for getting the minor to school while she was working.
She quit her job in February 2017, after which she got the minor to school.



                                            15
       Grandmother denied ever telling anyone that the responding officer bribed the
minor with candy. She claimed she never admitted any of the allegations in the petition
and stated someone brought her “the paper” and told her “they would take [her]
guardianship away” if she did not sign it. She testified she did not know what the
allegations against her were when she signed “the paper.” The court noted that
grandmother signed a waiver on September 12, 2017, indicating she wished to submit her
petition on the basis of the social worker’s report, but she did not check the box that she
admitted the allegations. It was also noted that grandmother checked the box indicating
she read and understood the petition. When asked whether she read and understood the
petition, grandmother said, “No, I didn’t.” However, she confirmed the court asked her if
she understood the petition and testified she indicated to the court that she did.
       When asked to explain her understanding of the allegations in the amended
petition, grandmother testified, “[N]o one has ever listened to anything I’ve said from day
one.” She added, “Nobody listened to nothing. Everybody was just going on their own
understanding of—whatever the kids said.” She complained that there was no specific
date as to when the alleged injury to the minor’s buttocks occurred. When asked what
she would do differently, grandmother testified she would make sure the minor and N.M.
were at school on time every day, be more engaged in child family teams and the WRAP
program, and be more engaged regarding the minor’s intellectual disabilities. She stated
she had a better understanding of the minor and N.M.’s intellectual disabilities. When
asked whether she would change anything about her supervision of the children,
grandmother testified she would “keep an even closer eye on them” so there would not be
“any room for an allegation of non-supervision.”
       On March 11, 2019, the court found return of the minor to grandmother was not
appropriate. In particular, the court found grandmother failed to make substantive
progress in services in that she failed to recognize the issues that led to removal and made
no progress in addressing how things would be different were the minor and N.M. to be

                                             16
returned to her. The court noted grandmother continued to dispute the basis for
jurisdiction and deny any neglect of the minor or N.M. The court further noted that
grandmother continued to minimize the extent of the minor’s school absences, failed to
acknowledge the special needs of the minor and N.M. was an issue, denied any issues
with her parenting, insisted she supervised the minor and N.M. at all times, maintained
the minor did not suffer an injury at the hands of his nine-year-old aunt, and for all intents
and purposes, planned to continue doing what she was doing before the children were
removed.
       The court further found that, although the social worker was unaware at the 12-
month review hearing that the physical abuse allegation had been stricken, “[t]hat issue
was rectified at the last trial” and the case plan “was sufficient and the ruling by the Court
clear, such that all parties knew what the issues were that needed to be resolved.” The
Department referred grandmother to services designed to remedy the problems identified
by the court, as demonstrated by the social worker’s regular contact with service
providers, including therapist Prasad, and actions taken to address grandmother’s
complaints regarding counseling. And, unlike the previous service period, Prasad
questioned grandmother and attempted to educate her on the issues of neglect and failure
to protect. The court also found grandmother was included in all child family team
meetings. In making its findings, the court found all witnesses credible except for
grandmother, whose credibility the court questioned.
       The court terminated grandmother’s services, finding reasonable services were
provided to grandmother by the Department, grandmother made minimal progress in her
services, and return of the minor to grandmother would create a substantial risk of
detriment to the minor’s safety, protection, or physical or emotional well-being. The
court set a review hearing pursuant to section 366.3, subdivision (d) as to the minor, and
set a section 366.26 hearing as to N.M.



                                             17
                                    II. DISCUSSION
A.     Sufficient Evidence to Support Removal Order
       Grandmother contends there was insufficient evidence to support the court’s order
removing the minor from her custody. In particular, she argues there was insufficient
evidence to support the court’s finding that removal was necessary given her inability to
recognize her deficits in parenting or demonstrate any ability to rectify those deficits was
not supported by sufficient evidence. We disagree.
       To support an order removing a child from parental custody, the court must find
clear and convincing evidence “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the . . . guardian’s . . . physical
custody.” (§ 361, subd. (c)(1); see In re Heather A. (1996) 52 Cal.App.4th 183,
193.) “ ‘The jurisdictional findings are prima facie evidence that the child cannot safely
remain in the home.’ ” (In re John M. (2012) 212 Cal.App.4th 1117, 1126.)
       Removal findings are reviewed under the substantial evidence test, drawing all
reasonable inferences to support the findings and noting that issues of credibility are
matters for the trial court. (In re Heather A., supra, 52 Cal.App.4th at p. 193.)
       Here, there is ample evidence to support the court’s order of removal. The minor
and his twin sibling, both of whom had intellectual disabilities, were detained based on
sustained allegations of grandmother’s failure to respond to the minor’s educational
needs (as demonstrated by the minor’s significant absences from school and
grandmother’s failure to attend IEP meetings or sign the necessary IEP documentation),
failure to protect, and failure to provide adequate care, supervision, and protection.
Grandmother, with the assistance of her attorney, submitted a waiver of rights indicating
she read the amended petition, understood its contents, and submitted on the basis of the



                                             18
social worker’s report. She confirmed having told the court she read and understood the
amended petition during her testimony at the 18-month review hearing.
      The record makes plain that, from the beginning and after the start of the
proceedings, grandmother disputed jurisdiction despite having signed a waiver, and
claimed the amended petition was “all lies.” For example, grandmother repeatedly
denied there were any problems or issues with her parenting and steadfastly refused to
take responsibility for the minor’s removal from her custody. She claimed the officer
who initially responded to the home bribed the minor with candy to entice the minor to
say grandmother hit him, then denied making that statement. She denied having anger
issues and questioned why her participation in the anger management program was
necessary. She claimed she already possessed the skills taught in some of her classes.
She claimed she was always present and never left the minor and N.M. unsupervised but,
when asked what she would do differently, she contradicted herself by saying she would
never leave the children unsupervised.
      Grandmother often made excuses or blamed others for her predicament. While
she eventually admitted the minor missed 38 days of school, she told Prasad the absences
were due to the minor’s teacher instructing her to keep the minor home due to his
behavioral issues, and then denied ever having made that statement to Prasad. Despite
corroborated evidence that grandmother refused to sign the minor’s IEP paperwork and
refused to attend IEP meetings, grandmother claimed she only missed one IEP meeting,
denied refusing to attend meetings or sign the paperwork, blamed her failure to sign the
paperwork on the minor’s failure to provide it to her, and claimed she was meeting the
minor’s educational needs. Finally, when asked what she understood about the
allegations in the amended petition, grandmother said, “[N]o one has ever listened to
anything I’ve said from day one. [¶] . . . [¶] Nobody listened to nothing. Everybody was
just going on their own understanding of—whatever the kids said.” There is sufficient
evidence to support the court’s findings regarding removal.

                                           19
       Grandmother argues the court’s findings are flawed because they were based on a
case plan and the opinions of service providers and social workers which were
themselves premised on the erroneous belief that the physical abuse allegation was
sustained. We disagree. While it is clear that the physical abuse allegations remained in
the Department’s reports well after those allegations were stricken from the amended
petition, and that social worker Ralph and therapist Prasad labored for some time under
the misguided belief that those allegations had been sustained, the record makes plain that
the court was well aware those allegations had been stricken and focused strictly on the
remaining sustained allegations of failure to protect and failure to provide care,
supervision, and protection.
       The court, in its March 11, 2019 ruling, noted grandmother minimized and made
excuses for the fact that the minor missed approximately 44 days of school and found
grandmother’s explanations failed to account for the missed school and demonstrated
grandmother’s failure to meet the minor’s special needs. The court found grandmother
continued to “minimize or outright deny” the failure to protect allegations by refusing to
acknowledge any risk of potential harm in her home, and denied the minor’s young aunt
injured the minor rather than demonstrating how she would protect the minor in the
future. The court further found grandmother insisted she supervised and protected the
minor at all times yet acknowledged she worked outside of the home. The court stated
grandmother’s plan to ensure adequate supervision of the minor and not leave him
unsupervised was unpersuasive given grandmother’s claims that she was doing that all
along, yet the minor and his sibling were removed from her care.
       The record also makes plain that, while Prasad mistakenly believed the physical
abuse allegations had been sustained, she also based her opinions and conclusions in part
on the sustained allegations of failure to protect and failure to provide care and
supervision. For example, Prasad reported grandmother failed to demonstrate the
capacity and ability to complete her case plan objections and provide for the minor’s

                                             20
safety, protection, physical and emotional well-being, and special needs. Contrary to
grandmother’s claim that she “admitted where she was at fault—allowing the children to
miss a significant amount of kindergarten,” Prasad noted that, when asked about her
failure to attend IEP meetings or sign important documentation related to the minor’s IEP
plan, grandmother claimed she only missed one IEP meeting and blamed her failure to
sign documents on the minor’s failure to give the documents to her.
       Prasad further noted that grandmother made excuses for the minor’s numerous
absences from school, claiming the teacher instructed her to keep the minor home. She
also noted grandmother’s contradictory statements regarding leaving the minor and N.M.
unsupervised. Prasad concluded grandmother “appeared unable to see the connection
between the [minor’s] special needs, the importance of an IEP, and her role as a parent to
advocate for his education need, indicating she had poor understanding of this topic.”
       Prasad stated grandmother blamed others for her predicament, including blaming
the minor’s teacher “for not being able to handle his disruptive behaviors in class,
resulting in his absences,” blaming the police department “for trying to evict her from her
housing,” blaming social worker Ralph “for being disrespectful, making up lies in court
reports, missing monthly appointments, and having a biased agenda to terminate her
services,” blaming the receiving home “for not supervising [the minor and N.M.],
resulting in scratches, bruises, and [the minor] breaking his elbow,” blaming the
visitation monitor “for being the relative of the children’s foster parent,” blaming mother
“for medically neglecting the children,” and blaming Prasad “for being on the phone
during sessions, rolling eyes at her, providing her with packets in lieu of actual sessions.”
       Given grandmother’s lack of insight and accountability, Prasad concluded the risk
of returning the minor to grandmother was high.
       Grandmother takes issue with what she characterizes as “changing requirements”
for her case plan following the 12-month review hearing. We are not persuaded. The
“changing requirements” grandmother complains about arose when grandmother was

                                             21
referred to a parenting class for children ages zero to five but chose to participate in a
different parenting class instead. As social worker Ralph testified, because grandmother
had already completed a significant amount of the class, she was encouraged to finish
that class but also instructed to complete the class to which she was referred.
       Grandmother also takes issue with the fact that there was no documentation of an
updated case plan in the record. The Department argues any error in providing
grandmother with an updated case plan was harmless. We agree with the Department.
At the 12-month review hearing, the court found reasonable individual counseling
services had not been provided and the Department failed to include grandmother in any
child family team meetings. The court ordered six months of additional individual
counseling services. The court further ordered that visits were to remain supervised and
no conjoint counseling would occur unless and until grandmother gained insight into how
her actions led to CPS involvement. Grandmother was present with counsel at the
hearing. Social worker Ralph testified she explained the case plan to grandmother
immediately after the 12-month review hearing and discussed the case plan with
grandmother at subsequent child family team meetings.
       The court’s removal order was supported by substantial evidence.
B.     Sufficient Evidence of Reasonable Services
       Grandmother contends the court’s finding of reasonable services was not
supported by substantial evidence. The claim lacks merit.
       “Reunification services must be ‘designed to eliminate those conditions that led to
the court’s finding that the child is a person described by Section 300.’ (§ 362, subd. (c).)
Accordingly, a reunification plan must be appropriately based on the particular family’s
‘unique facts.’ ” (In re T.G. (2010) 188 Cal.App.4th 687, 696-697.)
       “[The Department] ‘must make a good faith effort to develop and implement a
family reunification plan. [Citation.] “[T]he record should show that the supervising
agency identified the problems leading to the loss of custody, offered services designed to

                                              22
remedy those problems, maintained reasonable contact with the parents during the course
of the service plan, and made reasonable efforts to assist the parents in areas where
compliance proved difficult . . . .” [Citation.]’ [Citation.] ‘The standard is not whether
the services provided were the best that might be provided in an ideal world, but whether
the services were reasonable under the circumstances.’ [Citation.] ‘The applicable
standard of review is sufficiency of the evidence.’ ” (In re T.G., supra, 188 Cal.App.4th
at p. 697.)
       Here, there is substantial evidence the Department provided reasonable services to
grandmother. Pursuant to the sustained allegations in the amended petition, the minor
and his sibling were removed from grandmother due to grandmother’s failure to
supervise and protect the minor or provide the minor with medical, mental health, and
behavioral care necessary to address his special needs and regulate his behavior. The
allegations referenced the minor’s 48 unexcused absences from school within a six-
month period, grandmother’s failure to attend the minor’s IEP meetings or sign IEP
documentation, and grandmother’s prevention of the minor’s access to ALTA Regional
Services, and the allegation that she left the minor with inadequate caregivers not capable
of supervising or protecting him.
       Grandmother’s case plan required her to participate in specialized parenting
education for special needs children, anger management, individual counseling, and
conjoint counseling. Contact with grandmother proved to be challenging for several
months until she eventually began to respond to voicemail messages and meet with her
social worker.
       At the 12-month review hearing, the court found the Department referred
grandmother to services designed to remedy the issues leading to removal, but the
services provided were not reasonable. In that regard, the court found the delay in
individual counsel, for which the Department and grandmother were both responsible,
resulted in grandmother’s rushed completion of six of the 10 required classes within a

                                            23
three-day period and did not allow for the time required to provide grandmother with the
necessary skills and insight. The court found the therapist’s conclusion that grandmother
benefited from those services unavailing. The court further found that, despite the social
worker’s concerted efforts to identify and obtain authorization for a parenting program
for special needs children and the consequent late referral to an appropriate parenting
class, grandmother failed to engage in the recommended service and instead chose to
participate in a different class. The court also found the Department failed to include
grandmother in child family team meetings. The court concluded the services provided
were not reasonable, found grandmother’s progress in services was minimal, and ordered
six additional months of services. The court ordered the case plan to include individual
counseling that “needs to be specific in regard to the parenting deficits that were
demonstrated,” and encouraged grandmother to participate in services provided to the
minor and N.M., particularly educational services, and demonstrate her ability to
regularly attend and participate in those services. Finally, the court admonished
grandmother to regularly communicate with the Department and attend every visit
available to her.
       According to the Department’s January 2019 addendum report, grandmother was
provided with and completed her parenting program and participated in all child family
team meetings. She also participated in individual counseling with therapist Prasad.
After 10 sessions, Prasad assessed grandmother’s prognosis as poor due to grandmother’s
habit of blaming others, her continuing assertion that there were no issues with her
parenting skills or her disciplinary practices or supervision of the minor and his sibling,
and the fact that grandmother maintained the jurisdiction/disposition report was “all lies.”
       Grandmother again focuses on the fact that the Department’s reports erroneously
included the stricken allegations of physical abuse and argues services were unreasonable
because that information was provided to Prasad, who then relied on it to formulate the
basis of her conclusions about grandmother. We disagree.

                                             24
        Prasad acknowledged her mistaken belief that the allegation of physical abuse
against mother had been sustained. She testified that even, without the physical abuse
allegations, there would be a risk to the minor and N.M. pursuant to the remaining
sustained allegations based on grandmother’s lack of progress and insight.
        Grandmother argues she was forced to choose between telling the truth (i.e.,
denying the physical abuse allegations) or going along with incorrect and unfounded
information. She ignores the remaining issues of failure to protect and failure to provide
appropriate care, which Prasad addressed in counseling and which grandmother
persistently and repeatedly denied. Prasad taught grandmother relaxation techniques to
help deal with stress and the responsibility of parenting two special needs children. She
attempted to discuss with grandmother the portion of the report regarding the failure to
supervise and impress upon grandmother the pattern of leaving the minor and N.M. in
situations that exposed them to risk. Prasad repeatedly observed grandmother blaming
others and attempted to redirect grandmother to focus on herself and be more reflective,
to no avail. When Prasad addressed issues related to the minor’s school and IEP,
grandmother blamed the minor’s many absences on the teacher and claimed she was
meeting the minor’s educational needs. Grandmother similarly blamed any neglect of the
minor’s medical needs on mother. Most importantly, grandmother claimed the entire
jurisdiction/disposition report, as well as the allegations in the amended petition, were
“all lies.”
        Finally, grandmother repeats her argument that there was no updated written case
plan listing all of the services she was required to complete. Contrary to grandmother’s
assertions, the case plan following the 12-month review hearing differed little from the
prior case plan. As we previously discussed in subpart I of this opinion, grandmother and
her counsel were present at the 12-month review hearing when the court ordered
additional services and specified what those services were to entail, namely, individual
counseling focused on the deficits in grandmother’s parenting, completion of the

                                             25
appropriate parenting class, and grandmother’s participation in child family team
meetings. Thereafter, social worker Ralph explained the case plan to grandmother on
several occasions. Any error in providing grandmother with an updated case plan was
harmless.
       The juvenile court’s order finding grandmother was provided with reasonable
services is supported by substantial evidence.
                                  III. DISPOSITION
       The juvenile court’s orders are affirmed.


                                                       /S/

                                                   RENNER, J.



We concur:


/S/

MAURO, Acting P. J.


/S/

MURRAY, J.




                                            26